Citation Nr: 1108844	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 60 percent for lumbar laminectomy syndrome, status post fusion of L4-L5-S1 and microdiscectomy of L3-4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The Veteran served on active duty from September 1976 to July 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In a November 2005 decision, the RO assigned a temporary 100 percent disability rating from July 15, 2005, until October 31, 2005, for a period of convalescence following back surgery.  The RO also decided to continue the prior 60 percent disability rating following the termination of the temporary total rating on November 1, 2005.  See 38 C.F.R. § 4.30.  The Veteran filed a notice of disagreement with respect to the 60 percent disability rating.  In a July 2006 decision, the RO again continued the 60 percent disability rating for the Veteran's low back disability.

The Veteran is seeking a 100 percent disability rating for his service-connected low back disability.  But since he has not submitted any evidence that he is unemployed - in fact, he admits that he works full time for United States Immigration and Customs - a claim for a total disability rating based on individual unemployability is not before the Board at this time.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (holding that once a claimant: (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)). 


FINDINGS OF FACT

1.  The Veteran's lumbar laminectomy syndrome, status post fusion of L4-L5-S1 and microdiscectomy of L3-4, does not cause ankylosis, with flexion of 90 degrees, extension of 30 degrees, and bilateral rotation and lateral flexion of 20 degrees.

2.  The Veteran has associated mild incomplete paralysis in both sciatic nerves.  




CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 60 percent for lumbar laminectomy syndrome, status post fusion of L4-L5-S1 and microdiscectomy of L3-4. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This duty to notify has been satisfied in this case by means of letters from the RO to the Veteran in June 2005 and May 2006, which properly informed him of what evidence was required to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also notified of the downstream disability-rating and effective-date elements of his claim in the eventuality that service connection is ultimately granted.  See Dingess, supra.  The June 2005 letter also was issued prior to the initial adjudication of his claim in November 2005.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Thus, the duty to notify has been satisfied.  And even if there is a notice error in this case, the Veteran, as the pleading party, not VA, has the evidentiary burden of proof of showing how this VCAA notice error in either timing or content is unduly prejudicial, meaning outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as potentially relevant.  The Veteran also was afforded a VA compensation examination in May 2007 to determine the nature and severity of his service-connected low back disability.  The findings from that examination are sufficient with which to rate this disability.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

Merits of the Claim

The Veteran injured his lumbar spine in a motor vehicle accident while on active duty, which required three operations over the years.  In a January 1991 rating decision, the RO granted service connection for a low back disability.   This disability was eventually assigned a 60 percent disability rating and characterized as lumbar laminectomy syndrome, status post fusion of L4-L5-S1 and microdiscectomy of L3-4.  This appeal ensued after the Veteran filed a claim for increased compensation benefits in June 2005.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

The Veteran's service-connected low back disability involves intervertebral disc syndrome which is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, since the Veteran's low back disability is currently rated at 60 percent, which is the maximum rating available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board need only consider the General Rating Formula for Diseases and Injuries of the Spine. 

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine provides a disability rating higher than 60 percent only if there is ankylosis of the entire spine, meaning both the thoracolumbar and cervical spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].   

In this case, however, there is no evidence that the Veteran's lumbar spine is ankylosed.  Indeed, the May 2007 VA examination report notes that the Veteran's lumbar spine demonstrated flexion of 90 degrees, extension of 30 degrees, and bilateral rotation and lateral flexion of 20 degrees.  Thus, a disability rating higher than 60 percent is not warranted on the basis of ankylosis. 

It is worth mentioning that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  This often includes consideration of whether the disability involves paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  In other words, the orthopedic and neurological findings can be rated separately to determine whether a higher rating is warranted. 

In this case, however, the combined rating for the Veteran's orthopedic and neurological findings is not greater than 60 percent.  In fact, his orthopedic manifestations warrant only a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.   

The May 2007 VA examination report shows that his thoracolumbar spine demonstrated flexion of 90 degrees with a combined range of motion of 200 degrees.  The Veteran also walked with a normal gait, with no evidence of an  abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
The VA examiner also commented that there was no additional loss of motion after repetitive movements due to pain, weakness, fatigue, lack of endurance, or incoordination.  See 38 C.F.R. § 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In light of these minimal findings, a 10 percent rating would be appropriate for the Veteran's orthopedic manifestations of his low back disability.   

With respect to the neurological manifestations, the Board finds that 10 percent is the maximum rating which may be assigned for each lower extremity due to radiculopathy associated with his low back disability.  Paralysis of the sciatic nerve is rated under Diagnostic Code 8520.  Under this provision, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating. An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the right and left sciatic nerves is reflected in the May 2007 VA examination report.  Neurological testing at that time revealed that both ankle and knee jerks were depressed, with paresthesia noted in the right thigh.  These findings are sufficient to show mild incomplete paralysis of the right and left sciatic nerves.  However, more than mild incomplete paralysis is not shown in either lower extremity, since the Veteran walked with a normal gait and had full muscle strength of 5/5 in both lower extremities.  There is also no other evidence showing more than mild incomplete paralysis of either sciatic nerve.  For example, electrodiagnostic testing in May 2005 revealed no evidence of neuropathy or radiculopathy in the left lower extremity.  The Board notes that testing was not performed on the right lower extremity at that time because the Veteran only reported radicular symptoms in his left lower extremity prior to testing.  

So the Veteran has a 10 percent rating assigned for his orthopedic manifestations, a 10 percent rating for mild incomplete paralysis of the right lower extremity, and a 10 percent rating for mild incomplete paralysis of the left lower extremity.  These three 10 percent ratings must now be combined under 38 C.F.R. § 4.25.  The Board notes that 38 C.F.R. § 4.25 directs a procedure for determining a combined rating using its Combined Ratings Table (Table).  This table directs that 10 percent for his orthopedic manifestations combined with two 10 percent ratings for his neurological manifestation is 27.  This gross ("raw") rating is then converted to the nearest degree divisible by 10.  So the Veteran's gross 27 percent combined rating actually correlates upward to 30 percent.  38 C.F.R. § 4.25.  Thus, even after combining his orthopedic and neurological manifestations, a disability rating higher than 60 percent is not warranted.

For these reasons and bases, the Board finds that the preponderance of the evidence is against a disability rating higher than 60 percent for the Veteran's lumbar laminectomy syndrome, status post fusion of L4-L5-S1 and microdiscectomy of L3-4.  The doctrine of reasonable doubt, therefore, is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the appeal is denied.

Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for his low back disability are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

The Veteran's primary complaints and symptomatology involve low back pain, limitation of motion of the lumbar spine, radiating pain and numbness to both lower extremities, and some weakness involving the lower back and lower extremities.   The Board emphasizes that all of these symptoms are contemplated in the rating criteria.  The rating criteria also include consideration of  38 C.F.R. §§ 4.40, 4.45, and 4.59, involving functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  In short, since the rating schedule addresses the Veteran's symptomatology, referral to the Director of Compensation and Pension Service is not required.  See Thun, supra. 


ORDER

A disability rating higher than 60 percent for lumbar laminectomy syndrome, status post fusion of L4-L5-S1 and microdiscectomy of L3-4, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


